Order filed October 17, 2017




                                       In The

                                 Court of Appeals
                                      For The

                             First District of Texas


                               NO. 01-16-00651-CR


                    HUNTER RYAN HAMILTON WOODS,
                              Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1442018


                                      ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 20 and
29, admitted in the jury trial held on July 12, 2016.
      The exhibit clerk of the 232nd District Court is directed to deliver to the
Clerk of this Court the original of State’s Exhibit 20, a CD, and State’s Exhibit
29, a DVD, admitted in the jury trial held on July 12, 2016, on or before October
31, 2017. The Clerk of this Court is directed to receive, maintain, and keep safe
these original exhibits; to deliver them to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibits 20 and 29, to the clerk of the 232nd District Court.

                                 PER CURIAM




                                          2